DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fonder on June 28, 2022.

The application has been amended as follows (additions are underlined and deletions are : 

1. 	(Currently Amended) A method of manufacturing an artificial tree having an axially- extending trunk with combustion-resistant and less [[non-]]combustion-resistant branch assemblies, the method comprising:
connecting a first end portion of a first group of sub-branches to a first branch portion, the first branch portion including a first rod having a main portion intermediate a first end portion and a second end portion, and each sub-branch of the first group of sub-branches including a flexible member having the first end portion and a second end portion and a strip of artificial foliage attached along a portion of the flexible member, the strip having a plurality of polymer strands extended outwardly from the flexible member;
winding a continuous combustion-resistant metal thread latitudinally about the first branch portion and the connected first end portion of each sub-branch of the first group of sub- branches to form multiple windings of the continuous combustion-resistant metal thread about the first branch portion and the connected first end portion of each sub-branch of the first group of sub-branches, the continuous combustion-resistant metal thread having a diameter in the range of 0.1 mm to 1 mm, thereby attaching the first group of sub-branches to the first branch portion to form the combustion-resistant branch assembly;
connecting the combustion-resistant branch assembly to the trunk of the artificial tree at a first trunk position;
connecting a first end portion of each of a second group of sub-branches to a second branch portion, the second branch portion including a second rod having a main portion intermediate a first end portion and a second end portion, and each sub-branch of the second group of sub-branches including a flexible member having a first end portion and a second end portion and a strip of artificial foliage attached along a portion of the flexible member, the strip having a plurality of polymer strands extended outwardly from the flexible member; 
winding a less [[non-]]combustion-resistant thread, which is less resistant to combustion than the combustion-resistant metal thread, latitudinally about the second branch portion and the first end portion of each sub-branch of the second group of sub-branches, without winding the combustion-resistant metal thread about the second branch portion and the first end portion of each sub-branch of the second group of sub-branches, thereby attaching the second group of sub-branches to the second branch portion with the less [[non-]]combustion-resistant thread to form the less [[non-]]
connecting the less [[non-]]combustion-resistant branch assembly to the trunk of the artificial tree at a second trunk position, the second trunk position being axially displaced along the trunk from the first trunk position, such that the second trunk position is above the first trunk position when the artificial tree is an upright and assembled configuration.

Allowable Subject Matter
In view of the above Examiner's Amendment, claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to a method of manufacturing a combustion-resistant artificial tree that includes a plurality of branch assemblies each having sub-branches that are affixed to a main branch with a winding of thread.  A defining feature of the instant claims is the requirement that the branches from the first, combustion-resistant branch assembly have windings that include a metal thread and are more combustion-resistant than the windings included on the branches of the second, less combustion-resistant branch assembly, and that the branches from the first assembly are positioned lower on the artificial tree than the branches of the second assembly.  By forming it with this combination of types and locations of the windings, the produced artificial tree includes low-hanging branches that are more combustion-resistant than its upper branches.  In the case of a fire, the metal wire of the first winding advantageously remains unmelted and allows the components of first, combustion-resistant branch assembly to remain at least partially intact, thereby decreasing or preventing fire-spread to the rest of the tree and/or surrounding areas. Support for the amendments incorporated herein may be found in the instant specification and in the original claims of the parent application, Application No. 15/349,457. 
The most similar prior art of record is presented by Puleo (US Pat. No. 6,093,459) et al. and Shaffer (US Pat. No. 4,774,113) et al..  Although each of Puleo and Shaffer in combination with secondary references may render obvious making an artificial tree by a method including wrapping branch assemblies with windings, neither of Puleo or Shaffer teaches using a winding including a combustion-resistant metal strand on the lower portion of a tree and using a different type of winding that does not include the metal strand on the upper portion of the tree.  There is no apparent reason in view of the cited references that one of ordinary skill in the art would be motivated to make such a change to Puleo and Shaffer's products.  Accordingly, the instantly claimed method is allowable because it is neither anticipated nor rendered obvious by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784